 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emilydeleonlaw@gmail.com

 5   Attorney for:
     KAMMI SARGENT
 6
                                     UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                          Case No. 1:18-cr-00134-LJO-SKO
10
                         Plaintiff
11
      KAMMI SARGENT,
12
                         Defendants.                     STIPULATION AND ORDER TO CONTINE
13                                                       STATUS CONERENCE
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE JENNIFER
     L. THURSTON AND BRIAN DELANEY, ASSISTANT UNITED STATES ATTORNEY:
16

17   COMES NOW Defendant, KAMMI SARGENT, by and through his attorney of record, EMILY
18   DELEON, hereby requesting that the status conference hearing currently set for Wednesday,
19   March 20, 2019, be continued to April 24, 2019.
20          Defense counsel has some additional discovery to review with Ms. Sargent before
21   entering into the proposed plea agreement. The intention of the defense is to vacate the next
22   status date and set the matter for change of plea in front of the District Court Judge.
23          The parties also agree the delays resulting from the continuance shall be excluded in the
24   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1).
25   ///
26   ///
27   ///
28
                                                        1
 1
     IT IS SO STIPULATED.
 2                                                                Respectfully Submitted,
     DATED: 03/19/19                                              /s/ Emily Deleon______
 3                                                                EMILY DELON
                                                                  Attorney for Defendant
 4
                                                                  KAMMI SARGENT
 5

 6
     DATED: 03/19/19                                              /s/Brian Delaney____
 7                                                                BRIAN DELANEY
 8                                                                Assistant U.S. Attorney

 9

10

11
                                                  ORDER

12          IT IS SO ORDERED that the status conference set for March 20, 2019 be continued to

13   April 24, 2019. The Court finds that the period of delay is excludable for defense preparation and
14   ongoing plea negotiations, and the Court finds that the ends of justice outweigh the best interest
15
     of the public and defendant in a speedy trial.
16

17
     IT IS SO ORDERED.
18

19
        Dated:     March 19, 2019                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
